Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  It ends with a semicolon instead of a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12-20, 23-25 and 27-29 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Meadowcroft et al. (US PGPUB 20120219257) in view of Liu et al. (US PGPUB 20160367208).
[Claim 1]
Meadowcroft teaches a system for securing a lens in optical alignment with a sensor, comprising:
a computer-controlled  (Pick and place machine 54 is inherently controlled with some kind of software and/or firmware stored on a computer) robotic arm (Paragraph 25, lies 6-7, Pick-and-place machine 54 then uses robotic mechanism 56 to place lens device 40 on top of frame 26 (FIGS. 7-8) configured to adjust a relative position of the sensor and the lens so as to bring the infrared lens into an ideal lens position with respect to the sensor (Paragraph 25, Pick-and-place machine 54 aligns lens device 40 with fiducials 38 in substantially the same manner as described 
	at least one computer-controlled welder (Pick and place machine is inherently controlled with some kind of software and/or firmware stored on a computer), the at least one computer-controlled welder being configured to perform welding together of at least two parts of the infrared camera after the lens is positioned by the robotic arm in the ideal lens position with respect to the sensor such that the lens is permanently maintained in the ideal lens position (Paragraph 26).
Meadowcroft teaches a photodiode sensor and a lens but fails to teach an infra-red sensor and an infrared lens. However Liu teaches that optical imaging camera may capture other images, one or more types of said images selected from the group consisting of a fluorescence image, a reflectance image, a color image, a light absorption image, a light scattering image, an oxygenation saturation image, a polarization image, a thermal image, an infrared image (Paragraph 32). The beam splitter 24 (e.g., a thin mirror that is optically opaque or partially transparent) can split the optical ray so that a portion of the reflected optical rays are detected by the low resolution optical-gamma dual-modal camera to produce a low resolution optical image and a portion of the reflected optical rays are detected by the high resolution optical camera to produce a high resolution optical image.  The reflected gamma rays are detected by the low resolution optical-gamma dual-modal camera.  However, the low resolution camera 26 need not 
Therefore taking the combined teachings of Meadowcroft and Liu, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have infra-red camera sensor and infra-red lens in order to multi-modal imaging to create an enhanced image that can provide accurate and intuitive intra-operative guidance combining a high resolution imaging modality and a deep depth imaging modality.
[Claim 2]
Meadowcroft teaches wherein the adjusting is performed by moving a lens body containing the lens with respect to a camera body containing the sensor (Paragraph 25, Pick-and-place machine 54 aligns lens device 40 with fiducials 38 in substantially the same manner as described above with regard to the alignment of devices 34 and 36 to fiducials 38.  Thus, as both lens device 40 and opto-electronic device 34 are aligned with respect to the same fiducials 38, lens device 40 and opto-electronic device 34 are inherently aligned with respect to each other). Liu teaches that optical imaging camera may capture other images, one or more types of said images selected from the group consisting of a fluorescence image, a reflectance image, a color image, a light absorption image, a light scattering image, an oxygenation saturation image, a polarization image, a thermal image, an infrared image (Paragraph 32).
[Claim 3]

[Claim 4]
Meadowcroft teaches wherein the ideal lens position is determined based on light rays output by at least one collimator that is positioned such that the output infrared rays converge on the sensor through the lens (Paragraph 4, Lens device 12 includes a reflector 18 and other optical elements that redirect light at a 90-degree angle between the VCSEL and an optical fiber port 20.  After lens device 12 is placed over devices 14, the optical paths are precisely aligned using an active alignment method.  In the active alignment method, light is introduced (by external equipment, not shown) through optical fiber port 20, and the amplitude of the electronic signal produced by one of opto-electronic devices 14 in response to the light is monitored (by external equipment, not shown) as lens device 12 is moved about the plane parallel to the surface of PCB 16 in small increments.  When the measured amplitude is a maximum, the movement of lens device 12 is halted at the corresponding position, and lens device 12 is secured at that position to the surface of PCB 16). Liu teaches that optical imaging camera may capture other images, one or more types of said images selected from the group consisting of a fluorescence image, a reflectance image, a color image, a light absorption image, a light scattering image, an oxygenation saturation image, a polarization image, a thermal image, an infrared image (Paragraph 32).

Meadowcroft teaches wherein, after being brought into the ideal lens position by the robotic arm and prior to welding, the infrared camera is maintained in the ideal lens position by an adhesive that was applied to at least one of a camera body containing the infrared sensor and a lens body containing the lens (Paragraphs 25 and 26). Liu teaches that optical imaging camera may capture other images, one or more types of said images selected from the group consisting of a fluorescence image, a reflectance image, a color image, a light absorption image, a light scattering image, an oxygenation saturation image, a polarization image, a thermal image, an infrared image (Paragraph 32)
[Claim 8]
Meadowcroft teaches wherein prior to welding but after being placed in the ideal lens position the lens is kept in the ideal lens position at least by friction (Inherently, there will be some kind of friction present between two surfaces according to the basic laws of physics). Liu teaches that optical imaging camera may capture other images, one or more types of said images selected from the group consisting of a fluorescence image, a reflectance image, a color image, a light absorption image, a light scattering image, an oxygenation saturation image, a polarization image, a thermal image, an infrared image (Paragraph 32).
[Claim 9]
Meadowcroft teaches wherein the at least one computer-controlled welder is located separately from the robotic arm (see figure 9). It is a matter of design choice to move the lens and the sensor together with the lens in the ideal lens position from a location at which the adjusting was performed to a location of the at least one computer-controlled welder in order to bring the lens and the alignment of bot these together at the ideal position. Liu teaches that optical imaging 
[Claim 10]
Meadowcroft teaches wherein at least one of the at least one computer-controlled welder is a laser welder (Paragraph 26).
[Claim 12]
Meadowcroft teaches wherein after being placed in the ideal lens position the lens is kept in the ideal lens position by the at least one computer-controlled welder first performing a plurality of spot welds as part of the welding (Paragraph 26, spot welds 60). Liu teaches that optical imaging camera may capture other images, one or more types of said images selected from the group consisting of a fluorescence image, a reflectance image, a color image, a light absorption image, a light scattering image, an oxygenation saturation image, a polarization image, a thermal image, an infrared image (Paragraph 32).
[Claim 13]
Meadowcroft teaches wherein at least one of the at least one computer-controlled welder is mounted on a computer-controlled robotic arm (fig. 9, Pick and place machine has an arm on which the welder 59 is attached).
[Claim 14]
Meadowcroft teaches a method for securing a lens in optical alignment with a sensor, comprising adjusting a relative position of the sensor and the lens such that the lens is in an ideal lens position with respect to the sensor (Paragraph 25, Pick-and-place machine 54 aligns lens device 
Meadowcroft teaches a photodiode sensor and a lens but fails to teach an infra-red sensor and an infrared lens. However Liu teaches that optical imaging camera may capture other images, one or more types of said images selected from the group consisting of a fluorescence image, a reflectance image, a color image, a light absorption image, a light scattering image, an oxygenation saturation image, a polarization image, a thermal image, an infrared image (Paragraph 32). The beam splitter 24 (e.g., a thin mirror that is optically opaque or partially transparent) can split the optical ray so that a portion of the reflected optical rays are detected by the low resolution optical-gamma dual-modal camera to produce a low resolution optical image and a portion of the reflected optical rays are detected by the high resolution optical camera to produce a high resolution optical image.  The reflected gamma rays are detected by the low resolution optical-gamma dual-modal camera.  However, the low resolution camera 26 need not be a dual mode camera.  Only, the low resolution optical imaging modality and the gamma imaging modality need to have the same type of collimators so that the transfer function of the collimators are the same.  Additionally, the lens-based and the collimator-based optical images 
		Therefore taking the combined teachings of Meadowcroft and Liu, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have an infra-red camera and infra-red lens in order to multi-modal imaging to create an enhanced image that can provide accurate and intuitive intra-operative guidance combining a high resolution imaging modality and a deep depth imaging modality.
[Claim 15]
Meadowcroft teaches wherein the adjusting is performed by a robotic arm (Paragraph 22, pick-and-place machine 54 is a robotic system that can pick up surface-mount devices from a parts feeder and place them on the surface of a PCB).
[Claim 16]
Meadowcroft teaches wherein the welding welds together at least two parts of the infrared camera (Paragraph 26, spot welds 60 can be formed initially to help secure lens device 40 in place, and then the continuous weld around path 62 can be formed to seal lens device 40 to frame 26). Liu teaches that optical imaging camera may capture other images, one or more types of said images selected from the group consisting of a fluorescence image, a reflectance image, a color image, a light absorption image, a light scattering image, an oxygenation saturation image, a polarization image, a thermal image, an infrared image (Paragraph 32).
[Claim 17]
Meadowcroft teaches wherein the adjusting is performed by moving a lens body containing the lens with respect to a camera body containing the sensor (Paragraph 25, Pick-and-place machine 54 aligns lens device 40 with fiducials 38 in substantially the same manner as described above 
[Claim 18]
Meadowcroft teaches wherein the adjusting is performed by moving the sensor with respect to the lens, the lens being contained within a lens body (It is a matter of design choice to move the lens or the infra-red sensor since the goal is to align them with each other and moving any one of them will achieve similar results. Lens body is shown in figure 5). Liu teaches that optical imaging camera may capture other images, one or more types of said images selected from the group consisting of a fluorescence image, a reflectance image, a color image, a light absorption image, a light scattering image, an oxygenation saturation image, a polarization image, a thermal image, an infrared image (Paragraph 32).
[Claim 19]
Meadowcroft teaches wherein the ideal lens position is determined based on light rays output by at least one collimator that is positioned such that the output infrared rays converge on the sensor through the lens (Paragraph 4, Lens device 12 includes a reflector 18 and other optical elements that redirect light at a 90-degree angle between the VCSEL and an optical fiber port 20.  After lens device 12 is placed over devices 14, the optical paths are precisely aligned using an active alignment method.  In the active alignment method, light is introduced (by external equipment, 
[Claim 20]
Meadowcroft teaches further comprising applying adhesive to at least one of a camera body containing the sensor and a lens body containing the camera lens, the adhesive helping to maintain the lens is in the ideal lens position after it is brought into the ideal lens position (Paragraph 4, As shown in FIG. 1B, lens device 12 can be secured by applying epoxy 22 between the base of lens device 12 and the surface of PCB 16.  Although epoxy 22 is depicted in FIG. 1A for purposes of illustration as a rectangular bead on which lens device 12 can be placed, small dots of UV-curable epoxy (not shown) may instead be used to initially tack lens device 12 to PCB 16.  A bead of structural epoxy is then applied around the perimeter after the initial tack 
bonds have been UV-cured). Liu teaches that optical imaging camera may capture other images, one or more types of said images selected from the group consisting of a fluorescence image, a reflectance image, a color image, a light absorption image, a light scattering image, an oxygenation saturation image, a polarization image, a thermal image, an infrared image (Paragraph 32)

Meadowcroft teaches wherein prior to welding but after being placed in the ideal lens position the lens is kept in the ideal lens position at least by friction (Inherently, there will be some kind of friction present between two surfaces according to the basic laws of physics). Liu teaches that optical imaging camera may capture other images, one or more types of said images selected from the group consisting of a fluorescence image, a reflectance image, a color image, a light absorption image, a light scattering image, an oxygenation saturation image, a polarization image, a thermal image, an infrared image (Paragraph 32).
[Claim 24]
It is a matter of design choice to move the lens and the sensor together with the lens in the ideal lens position from a location at which the adjusting was performed to a location of the at least one computer-controlled welder in order to bring the lens and the alignment of bot these together at the ideal position. Liu teaches that optical imaging camera may capture other images, one or more types of said images selected from the group consisting of a fluorescence image, a reflectance image, a color image, a light absorption image, a light scattering image, an oxygenation saturation image, a polarization image, a thermal image, an infrared image (Paragraph 32).
[Claim 25]
Meadowcroft teaches wherein at least one of the at least one computer-controlled welder is a laser welder (Paragraph 23). 
[Claim 27]
Meadowcroft teaches wherein after being placed in the ideal lens position the lens is kept in the ideal lens position by the at least one computer-controlled welder first performing a plurality of 
[Claim 28]
Meadowcroft teaches wherein at least one of the at least one computer-controlled welder is mounted on a computer-controlled robotic arm (see figure 9, wherein welder arm 59 is mounted on an arm of pick and place machine 54).
[Claim 29]
Meadowcroft teaches a method for securing a lens in optical alignment with a sensor, comprising: adjusting a relative position of the sensor and the lens such that the lens is in an ideal lens position with respect to the sensor ((Paragraph 25, Pick-and-place machine 54 aligns lens device 40 with fiducials 38 in substantially the same manner as described above with regard to the alignment of devices 34 and 36 to fiducials 38.  Thus, as both lens device 40 and opto-electronic device 34 are aligned with respect to the same fiducials 38, lens device 40 and opto-electronic device 34 are inherently aligned with respect to each other.  Using the same pick-and-place machine 54 to align both lens device 40 and opto-electronic device 34 can promote 
Meadowcroft teaches a photodiode sensor and a lens but fails to teach a camera sensor and a camera lens. However Liu teaches that optical imaging camera may capture other images, one or more types of said images selected from the group consisting of a fluorescence image, a reflectance image, a color image, a light absorption image, a light scattering image, an oxygenation saturation image, a polarization image, a thermal image, an infrared image (Paragraph 32). The beam splitter 24 (e.g., a thin mirror that is optically opaque or partially transparent) can split the optical ray so that a portion of the reflected optical rays are detected by the low resolution optical-gamma dual-modal camera to produce a low resolution optical image and a portion of the reflected optical rays are detected by the high resolution optical camera to produce a high resolution optical image.  The reflected gamma rays are detected by the low resolution optical-gamma dual-modal camera.  However, the low resolution camera 26 need not be a dual mode camera.  Only, the low resolution optical imaging modality and the gamma imaging modality need to have the same type of collimators so that the transfer function of the collimators are the same.  Additionally, the lens-based and the collimator-based optical images must be of the same scene captured at the same perspective/angle, so that the same objects are captured at the same projection angle (Paragraph 42, figure 2). 
Therefore taking the combined teachings of Meadowcroft and Liu, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to .
Allowable Subject Matter
Claims 6, 7, 11, 21, 22 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696